Appeal from an order of the Supreme Court (Relihan, Jr., J.), entered August 5, 1994 in Tompkins County, which granted defendant Michelle M. Dedrick’s motion to declare certain moneys surplus funds in this foreclosure action and denied plaintiffs cross motion to set aside the judgment of foreclosure and sale and the foreclosure sale.
Order affirmed, upon the opinion of Justice Walter J. Relihan, Jr.
Cardona, P. J., Mercure, Casey, Peters and Spain, JJ., concur. Ordered that the order is affirmed, with costs.